Citation Nr: 1704462	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  09-36 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an extraschedular total disability rating based on individual unemployability (TDIU) prior to December 15, 2009.


REPRESENTATION

Veteran represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied increased ratings for left knee arthritis and right total knee replacement.  In March 2014, the Board found that the issue of a TDIU had been reasonably raised by the record as part and parcel of the increased rating claims and remanded it for further development.  In December 2015, the Board granted entitlement to a schedular TDIU for the periods from February 1, 2011, and prior to March 17, 2011, and from July 1, 2011, forward, and remanded the issue of an extraschedular TDIU prior to December 15, 2009.


FINDINGS OF FACT

In July 2016, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran requesting a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran submitted a written statement to the RO on July 5, 2016.  In it, he stated that he did not want to pursue the issue of a TDIU prior to December 15, 2009.  As such, this appeal has been withdrawn, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed


ORDER

The appeal is dismissed.




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


